DETAILED ACTION
Claims 29 - 36 have been presented for examination.  Claims 29 - 36 are currently amended.  Claims 1 - 28 are cancelled.
The instant Office Action is in response to the submission of the amendments on 07/05/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Interpretation Under 35 U.S.C. § 112(f)
Applicant’s amendments recite sufficient structure to perform the claimed functions.  Therefore, 112(f) is not invoked over the instant claims.

Response to Claim Objection
Applicant’s amendments overcome the claim objection.  Therefore, it is withdrawn.

Response to Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to the prior art rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, in view of the amendments, a new ground(s) of rejection is made in view of at least Rodriguez et al. “Description of a Modeling, Simulation, Animation, and Real-Time Control (MoSART) Environment for a Broad Class of Dynamical Systems” (see Claim Rejections - 35 USC § 103).

Claim Interpretation
The claims are interpreted under the broadest reasonable interpretation in light of the specification (see MPEP 2111).

With regard to claim 29, it recites “definitions for parameters associated with control of the mechanical system”.  Examiner notes that there is not disclosed any specific “parameters associated with control of the mechanical system” (i.e. definitions for parameters of the control algorithm itself).  There is disclosed transferring control program parameters (see the instant application Paragraph 18 “utilizing the input and output interface to transfer control program parameters, control signals, and other information between the industrial controller system 110 and the simulation model 130”).  There is further disclosed parameters related to the mechanical system, which implicitly is associated with control of said mechanical system through any control actions and resulting mechanical system responses (see the instant application Paragraph 21 “Simulation module 320 may be configured to generate a simulation model comprising simulation files that define various properties, parameters, and physical attributes of a real-world industrial device to ensure that the simulated device looks and operates in the same manner as the physical device from which it is modeled.”).  Therefore, the limitation is interpreted as reasonably encompassing parameters of the mechanical system since it is explicitly recited in the preamble that said mechanical system is simulated (i.e. controlling a simulated mechanical system), whereby parameters defining the mechanical system are implicitly associated with its control.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 29, it recites “a three dimensional visual representation of the mechanical system” in “generating a simulation model comprising a three dimensional visual representation of the mechanical system”.  Applicant has amended to explicitly recite that the 3D representation of the mechanical system is “visual”.  However, it is unclear if this transforms the three dimensional representation of the mechanical system to being visually represented in three dimensional space (i.e. reasonably encompassing a 3D holographic representation, stereoscopic display, etc.), or to being visually represented in two dimensional space with the third dimension being time (i.e. an animation on a generic user interface), or to merely being able to be visualized (i.e. as a 2D display on a generic user interface).  Indeed, it is explicitly disclosed that the “three dimensional visual representation” can be changed independently from its presentation on a generic user interface which implies that the “visual representation” is merely able to be visualized (see claim 30 “updating the three dimensional visual representation … and presenting the three dimensional visual representation … on the user interface), and it is explicitly disclosed that the “three dimensional visual representation” is associated with apparently non-visual elements which implies that the “visual representation” merely provides a visual/graphical description (see claim 31 “generating a hierarchical data structure of graphical description of the mechanical system”).  Looking to the disclosure as originally filed does not further clarify the interpretation since there is no explicitly disclosed “three dimensional visual representation”, and since it is merely separately disclosed that the representation can be “visual”, “virtual” or “three-dimensional”, and since the originally disclosed “three dimensional representation” is related to the solid modeling and not to the visualization (see the instant application Paragraph 2 “Such simulations can be utilized to emulate virtualized operation of their corresponding physical devices over time, and may be further used in providing visual representations of the various simulated devices”, and Paragraph 4 “wherein the simulation model comprises definitions for a virtual representation of at least a portion of a machine used in an industrial automation environment”, and Figure 5 and Paragraph 34 “The solid modeling phase 540 produces a three dimensional representation of the mechanical system to be controlled”).  Therefore the “three dimensional visual representation of the mechanical system” is interpreted for the prior art search as a three dimensional representation of the mechanical system that can be visualized. 

Claims 30 – 36 are rejected at least based on their dependency from claim 29.  Further, claims 30 – 35 recite “the three dimensional visual representation” which has antecedent basis to claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29 – 30, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al. (US 7991602) (henceforth “Maturana (602)”) in view of Rodriguez et al. “Description of a Modeling, Simulation, Animation, and Real-Time Control (MoSART) Environment for a Broad Class of Dynamical Systems” (henceforth “Rodriguez”).  Maturana (602) and Rodriguez are analogous art because they are in the same field of industrial automation system, and because they solve the same problem of simulating a machine used in an industrial automation system.

With regard to claim 29, Maturana (602) teaches a system to facilitate simulating a mechanical system used in industrial automation comprising: (Maturana (602) Col 5, Line 31 - 33 “The subject invention relates to simulating and validating industrial control solutions in industrial automation environments.”)
one or more processors; and one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to implement operations comprising: (Maturana (602) Col 16, Lines 38 - 41 “Moreover, those skilled in the art will appreciate that the inventive methods may be practiced with other computer system configurations, including single-processor or multiprocessor computer systems”, and Col. 19, Lines 37 - 41 “In this regard, it will also be recognized that the invention includes a system as well as a computer-readable medium having computer-executable instructions for performing the acts and/or events of the various methods of the invention”)
generating a simulation model comprising (Maturana (602) Col 6, Lines 55 - 63 various simulations packages with associated formats can be utilized “Such packages generally provide platforms for multi-domain simulation and model-based design of dynamic systems, including interactive graphical environments … Example of a simulation package that can be utilized in accordance with aspects of the subject invention include, but are not limited to, Simulink, Arena, 20-sim, Lab VIEW, VisSim, ACSL, and Easy5, which provide for modeling, simulating and/or analyzing systems”)
a visual representation of the mechanical system and (Maturana (602) Abstract the visualization is for the simulated physical system and associated control logic “Visualization is utilized to visualize the simulation, including the agents and the control logic”, and Col. 8, Lines 57 – 61 “For example, a GUI can be rendered that provides a user with a region or means to load, import, read, etc. the one or more intelligent agents 220, control logic 230, and/or a simulation 240, and can include a region to present the results of such.”)
receiving input from a user via a user interface comprising a mapping of one or more ports of a controller for the mechanical system to the simulation model; (Maturana (602) Figure 21 and Col. 3, Lines 63 - 67 shows the control variable “PortArraytemperature:slx:w” is associated with the simulation variable “PortArraytemperature:variable” using tags (a mapping of ports of a controller to the simulation model) in a graphical window (receiving input from a user via a user interface) “The simulation with the agent and control logic tags can be provided to the interface component, which can be utilized to generate a proxy between controllers executing the agents and control logic, and the simulation. The proxy can provide suitable connectors for interoperability” 
    PNG
    media_image1.png
    757
    809
    media_image1.png
    Greyscale
, and Figure 18 the mapping are obtained by loading an XML file using a user interface (receiving input from a user via a user interface comprising a mapping) 
    PNG
    media_image2.png
    357
    482
    media_image2.png
    Greyscale
, and Claim 1)
generating a simulation comprising one or more control algorithms for operating the mechanical system based on the simulation model; (Maturana (602) Col. 4, Lines 7 - 9 any desired control logic can be utilized (control algorithms) “Agents and control logic associated with validated control strategies can be loaded to soft and/or hard controllers utilized in connection with controlling physical systems”, and Col. 7, Lines 6 - 9 the control logic and a simulated plant operate together in an integrated manner (generating a simulation for operating the mechanical system based on the simulation model) based on an interface components “By way of example, the interface component 110 bridges the various domains to enable the agents 120, the control logic 130 and/or the simulations 140 to interact to simulate a plant under control of various control strategies”)
establishing a communication link between the simulation model and the controller based on the mapping; providing the simulation to the controller via the communication link for operating the mechanical system in accordance with the one or more control algorithms; and (Maturana (602) Col 3, Lines 63 - 67 and Figure 11 the interface components utilizes the tag mapping to connect the control logic and simulation (establish communication link based on the mapping) and thereby interoperate them (providing the simulation to the controller via the communication link for operating) “The simulation with the agent and control logic tags can be provided to the interface component, which can be utilized to generate a proxy between controllers executing the agents and control logic, and the simulation. The proxy can provide suitable connectors for interoperability”, and Col 15, Line 40 – 42 “The interface component 1120 can then be employed to the simulations 1130-1140 and the controllers 1150-1160 for simulating and validating a control strategy”)
updating the simulation model based on a response of the mechanical system to the simulation (Maturana (602) Col. 3, Lines 46 – 51 machine behaviors can be analyzed and agents/simulations modified dynamically “Simulation and validation can include analyzing agents and/or devices (e.g., machine, apparatus ... ) behavior, comparing control scenarios, introducing anomalies, observing system responses, dynamically modifying any or all of the agents, the control logic, the simulations, etc., automatically updating relationships, etc”)

	Maturana (602) does not appear to explicitly disclose: that visual representation of the mechanical system is a three dimensional visual representation of the mechanical system (see Claim Rejections - 35 USC § 112); and the simulation model comprising definitions for parameters associated with control of the mechanical system (see Claim Interpretation).

	However Rodriguez teaches:
generating a simulation model comprising 
a three dimensional visual representation of a mechanical system and (Rodriguez Figure 3 a Simulink model of an inverted pendulum (a simulation model comprising a three dimensional representation of a machine system) is linked to a real-time animation (visual representation) 
    PNG
    media_image3.png
    536
    797
    media_image3.png
    Greyscale
, and Page 3909, Left a mechanical system is represented as a Simulink model (generating a simulation model) “The Simulink module consists of a suite of provided easy-to-modify Simulink block diagrams that implement models and control laws for each of the systems described earlier”)
definitions for parameters associated with control of the mechanical system, (see Claim Interpretation) (Rodriguez Page 3910, Left the simulated mechanical system is parameterized, and the values are specified 
    PNG
    media_image4.png
    66
    453
    media_image4.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine disclosed by Maturana (602) with the MATLAB/Simulink environment for simulating and visualizing the control of mechanical system disclosed by Rodriguez.  One of ordinary skill in the art would have been motivated to make this modification in order to design a control system (Rodriguez “The described MoSART Environment is shown to be useful for analyzing, designing, visualizing, and evaluating control systems for a broad class of dynamical systems”).

With regard to claim 30, Maturana (602) in view of Rodriguez teaches all the elements of the parent claim 29, and further teaches: 
wherein updating a simulation model comprises updating a three dimensional visual representation of a mechanical system and presenting the three dimensional visual representation of the mechanical system on a user interface. (Rodriguez Figure 3 control actions are performed over simulated time (updating a three dimensional visual representation), and an animation is updated in real time on a graphical display allowing user interactions (presenting on a user interface)

	With regard to claim 33, Maturana (602) in view of Rodriguez teaches all the elements of the parent claim 29, and further teaches:
wherein generating the simulation comprises generating the simulation based on the three dimensional visual representation of the mechanical system. (Rodriguez Figure 3 the Simulink model is directly linked to the real-time animation (based on three dimensional visual representation) and the control inputs which vary over time to affect the mechanical system state (generating the simulation comprises))
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine disclosed by Maturana (602) with the MATLAB/Simulink environment for simulating and visualizing the control of mechanical system disclosed by Rodriguez.  One of ordinary skill in the art would have been motivated to make this modification in order to design a control system (Rodriguez “The described MoSART Environment is shown to be useful for analyzing, designing, visualizing, and evaluating control systems for a broad class of dynamical systems”).

With regard to claim 36, Maturana (602) in view of Rodriguez teaches all the elements of the parent claim 29, and further teaches:
wherein the controller comprises at least one of a physical industrial controller device, a virtual controller, or an emulation of an industrial controller device separate from the simulation module (Maturana (602) Figure 5 shows a simulation component 150 connected to (separate from the simulation module) a soft controller 520 and hard controller 530 (physical/virtual/emulation controller device) through a common input/output 550 
    PNG
    media_image5.png
    640
    826
    media_image5.png
    Greyscale
)

Claims 31 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana (602) in view of Rodriguez, and further in view of Xiao et al. “Kinematics and Interactive Simulation System Modeling for Robot Manipulators” (henceforth “Xiao”).  Maturana (602), Rodriguez and Xiao are analogous art because they are in the same field of industrial automation system, and because they solve the same problem of simulating a machine used in an industrial automation system.

With regard to claim 31, Maturana (602) in view of Rodriguez teaches all the elements of the parent claim 30, and does not appear to explicitly disclose: wherein updating the three dimensional visual representation comprises generating a hierarchical data structure of graphical descriptions of the mechanical system.

However Xiao teaches:
wherein updating a three dimensional visual representation comprises generating a hierarchical data structure of graphical descriptions of a mechanical system (Xiao Page 1181, Left a Simulink model is exported to VRML file, and further modified with subordinated relationships (generating a hierarchical data structure of graphical descriptions of a mechanical system) in order to create an interactive simulation of a robot arm “The steps of using MATLAB/Simulink to create robot interactive virtual reality scene are listed as follows: 1) Saving the 3D assembly model of the robot as VRML format file, setting the output version to VRML 97, the unit to metre; 2) Using VRML editor V-Realm Builder 2.0 to adjust the subordinate relationship of the Transform nodes according to the kinematic relationships of the robotic joints … 5) Adding the control parameters. The final robot interactive virtual reality scene is illustrated in Fig.6.”, and Page 1180, Right)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine in a linked simulation disclosed by Maturana (602) in view of Rodriguez with the commercially available MATLAB/Simulink software features disclosed by Xiao.  One of ordinary skill in the art would have been motivated to make this modification in order to be able to better interact with a mechanical design (Xiao Page 1181, Left “These interfaces provide a method to observe, change and control the virtual scene and object.”)

With regard to claim 32, Maturana (602) in view of Rodriguez, and further in view of Xiao teaches all the elements of the parent claim 31, and further teaches:
wherein updating the three dimensional visual representation of the mechanical system comprises generating animations of the mechanical system and presenting the animations on the user interface (Rodriguez Figure 3 a Simulink model of an inverted pendulum is linked to a real-time animation (updating comprises generating animations))

Claims 34 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana (602) in view of Rodriguez, and further in view of Yilmaz et al. “Optimum Design of 6R Passive Haptic Robotic Arm for Implant Surgery” (henceforth “Yilmaz”).  Maturana (602), Rodriguez and Yilmaz are analogous art because they are in the same field of industrial automation system, and because they solve the same problem of simulating a machine used in an industrial automation system.

	With regard to claim 34, Maturana (602) in view of Rodriguez teaches all the elements of the parent claim 33, and further teaches:
the mechanical system comprises a robot manipulator (Rodriguez Page 3907 the modules can be configured for use with a robotic manipulator system and related models “The Simulink module consists of a suite of provided easy-to-modify Simulink block diagrams that implement models and control laws for each of the systems described earlier … Robotic Manipulator System: Single link, Dual link (PUMA 560)”)

Maturana (602) in view of Rodriguez does not appear to explicitly disclose: wherein the simulation model comprises mass and inertial properties of component parts shown in the three dimensional visual representation of the mechanical system.

	However Yilmaz teaches:
wherein the simulation model comprises mass and inertial properties of component parts shown in the three dimensional visual representation of the mechanical system. (Yilmaz Figure 2 each link has associated angle and link lengths, and forward kinematics can compute positions of the robot arm  
    PNG
    media_image6.png
    461
    801
    media_image6.png
    Greyscale
, and Page 108 the dynamics computations comprises specific link masses and moments of inertia “Mass matrix includes elements which are functions of link masses, link lengths, and link moments of inertia. Link masses and link moments of inertia can be parameterized as functions of link lengths”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine in a linked simulation disclosed by Maturana (602) in view of Rodriguez with computing robot arm kinematics based on known component masses and moments of inertia disclosed by Yilmaz.  One of ordinary skill in the art would have been motivated to make this modification in order to analyze the dynamics of the mechanical system (Yilmaz Page 108 “If the link lengths are selected as design parameters, then minimization of the torque values at the joints optimizes the link lengths”)

	With regard to claim 35, Maturana (602) in view of Rodriguez, and further in view of Yilmez teaches all the elements of the parent claim 34, and further teaches:
wherein the mass and inertial properties of the component parts shown in the three dimensional visual representation of the mechanical system are used to generate an animation the mechanical system (Rodriguez Figure 3 the Simulink model is linked to a real-time animation (used to generated an animation))
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine disclosed by Maturana (602) with the MATLAB/Simulink environment for simulating and visualizing the control of mechanical system disclosed by Rodriguez.  One of ordinary skill in the art would have been motivated to make this modification in order to design a control system (Rodriguez “The described MoSART Environment is shown to be useful for analyzing, designing, visualizing, and evaluating control systems for a broad class of dynamical systems”).

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tran et al. “Simulation and Visualization of Dynamic Systems using MATLAB, Simulink, Simulink 3D Animation, and SolidWorks” teaches transforming SolidWorks model to Simulink and creating animations, and accepting control inputs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148